Citation Nr: 0831015	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-34 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to an effective date earlier than July 12, 
1999, for a grant of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an effective date earlier than July 12, 
1999, for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In May 2008, the veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran did not timely appeal a February 2003 rating 
decision with respect to the assignment of an effective date 
of July 12, 1999, for the grant of service connection for 
PTSD; in October 2004, the veteran submitted a claim for an 
earlier effective date for the award of service connection 
for PTSD.

2.  Prior to July 12, 1999, service connection was not in 
effect for any disability.


CONCLUSIONS OF LAW

1. There is no legal entitlement to an effective date earlier 
than July 12, 1999, for the grant of service connection for 
PTSD.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. § 
3.400 (2007).

2.  An effective date earlier than July 12, 1999, for the 
grant of a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 
Supp. 2005); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

As to the claim for an earlier effective date for the grant 
of service connection for PTSD, the Board may proceed with 
the issue on appeal at this time without reviewing the 
provisions of the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.  The Board observes that there is no 
additional evidence or information that could possibly 
substantiate the veteran's claims for an effective date prior 
to July 12, 1999, for the grant of service connection for 
PTSD.  The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law is dispositive 
of the claim, the claim should be denied for lack of legal 
merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  That court has also held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

With regard to the claim for an earlier effective date for 
the award of a TDIU, this appeal arises from the veteran's 
disagreement with the initial evaluation following the grant 
of benefits.  The United States Court of Appeals for the 
Federal Circuit and the Court of Appeals for Veterans Claims 
have held that once a claim has been substantiated (TDIU 
granted), additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Moreover, VCAA compliant notice was provided to 
the veteran in March 2006 and the matter was reconsidered by 
the RO in an October 2006 Statement of the Case.

The Board finds that all necessary development has been 
accomplished; and, therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, no additional assistance 
could result in an earlier effective date.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  

II.	Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than July 12, 1999 for the grant of service 
connection for PTSD and the award of a TDIU.    

In general, applicable law and regulations concerning 
effective dates state that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a). 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
relevant law provides that the effective date of an award of 
increased compensation shall be the earliest date at which it 
is ascertainable that an increase in disability has occurred, 
if the claim for an increased rating is received within one 
year from such date; otherwise the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o)(2).


a.	PTSD

In a February 2003 rating decision, service connection for 
PTSD was granted and a 30 percent disability rating was 
assigned effective July 12, 1999.  To initiate an appeal, a 
veteran must file a NOD with a determination by the agency of 
original jurisdiction within one year from the date that the 
RO mailed notice of the determination.  38 C.F.R. § 
20.302(a).  In this case, the veteran did not, within the 
year after the notice of the February 2003 rating decision 
was mailed, appeal this decision with respect to the 
effective date assigned for PTSD.  

In October 2004, the veteran submitted a claim for an earlier 
effective date for the award of service connection for PTSD.  
Since the veteran did not allege clear and unmistakable error 
(CUE) in the February 2003 rating decision, this claim can 
only be construed as a claim of entitlement to an earlier 
effective date for the grant of service connection for PTSD.  
However, the veteran's October 2004 attempt to obtain an 
earlier effective date than that already assigned for the 
award of service connection for PTSD is legally precluded. 
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Court has 
held that final decisions cannot be revisited, except under 
clearly defined and limited circumstances.  Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).  The Court has applied Cook 
by holding that the only way to review final decisions is 
either by a claim of CUE or through the submission of new and 
material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006); Dicarlo v. Nicholson, 20 Vet. App. 52 (2006).

The Court has emphasized that there is no such legal creature 
as a free-standing "finality claim." Dicarlo, 20 Vet. App. 
at 57.  In Rudd, the Court held that, if a claimant wishes to 
obtain an effective date earlier than that assigned in an RO 
decision, the claimant must file a timely appeal as to that 
decision.  Otherwise, the decision becomes final and the only 
basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error.  
The current claim is clearly a free-standing claim for an 
earlier effective date.


In conclusion, since the February 2003 rating decision is 
final with respect to the effective date assigned for PTSD, 
and since neither the veteran nor his representative has 
alleged CUE with respect to that decision, the Board is 
without jurisdiction to review the February 2003 rating 
decision with respect to the effective date assigned for the 
award of service connection for PTSD.  Dicarlo, 20 Vet. App. 
57-58.  The Court has held that the proper disposition of a 
free-standing claim for an earlier effective date claim is 
dismissal.  Rudd, 20 Vet. App. at 300.  The Board is 
authorized to dismiss any appeal that fails to allege an 
error of fact or law. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 
20.302.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that, where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law).
.  Accordingly, this appeal is dismissed.

b.	TDIU

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than July 
12, 1999, is not warranted.  The November 2004 rating 
decision that granted a TDIU noted that the veteran met the 
schedular criteria on that date, due to an award of service 
connection for post-traumatic stress disorder, evaluated as 
70 percent disabling, effective that date.  

Although there is evidence that the veteran was unemployable 
due to his PTSD prior to July 12, 1999, the fact remains that 
service connection was not in effect for any disability 
before that date.  Indeed, July 12, 1999, is the effective 
date of the grant of service connection for PTSD on which the 
TDIU grant was based.  

Thus, as service connection had not been granted for any 
disability prior to July 12, 1999, the Board concludes that 
there is no basis upon which to establish an effective date 
prior to July 12, 1999, for TDIU.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 
 


ORDER

Entitlement to an effective date earlier than July 12, 1999, 
for the grant of service connection for PTSD is dismissed.

Entitlement to an effective date earlier than July 12, 1999, 
for a grant of a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


